Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant has affirmed the election without traverse of Species I, Claims 1-7, in the remarks filed 12/11/20.  The Restriction is made final. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140215839, Abe et al., hereafter, Abe, in view of USPGPUB 20140208599 Nagahama.
Regarding Claims 1, Abe discloses a cut-off tool comprising: a housing (fig. 1, 1); including a motor housing portion (par 0007) and a handle portion (26) extending transversely from the motor housing portion (fig 1) an arbor (10) supported by the housing for relative movement therewith (par. 20); the arbor rotatable about a rotational axis of the arbor, the rotational axis extending through the motor housing portion (fig 5-6, par 0019-0022), a cutting the motor supported by the motor housing portion (fig 1), a battery pack (12) removably coupled to the housing for providing power to the motor (par. 0020), the battery pack receivable within a receptacle positioned at an end of the handle portion opposite the motor housing portion (fig 1) and a switch (35) operable to control rotation of the saw blade (par 0028), including a motor housing portion and a handle portion extending transversely from the motor housing portion. 
Abe lacks a switch operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively (par. 0039), wherein the battery pack of Nagahama is removable therefrom (par 0036).
Nagahama discloses a rotary motor powered and battery activated cutting tool, like the Abe tool, and discloses that in such an assembly it is known to have a switch (fig, 1, 36) operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively (par. 0039), in order to beneficially control and change the direction which the blade rotates (par 0038).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Abe by including a switch operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively (par. 0039), wherein 
Regarding Claim 2, the switch (35) is positioned adjacent the handle portion (see fig 1).  Also, the trigger and switch of Nagahama are positioned adjacent the handle thereof.  In view of this, one of ordinary skill in the art modifying Abe as above in view of Nagahama would be motivated to also have the switch of Modified Abe be adjacent the handle portion thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nagahama and further in view of 20130219725, Winkel.
Regarding Claims 3-4, the Abe apparatus modified by Nagahama discloses all the limitations of Claim 1 as discussed above.
Modified Abe also includes a trigger (35) for selectively activating the motor (See above), and for use in conjunction with the direction directing switch (As modified by Nagahama). 

Winkel discloses a powered cutting tool in which a cutter (14) which is moved in either a forward or a reverse position via a trigger mechanism, and discloses that in such an assembly it is known to have a trigger for actuating a motor to either move the tool in the forward of reverse directions (par 0052), and discloses that in such an assembly it is known to include a shuttle (316) proximate the trigger (160) for actuating a switch (312) between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger (par. 0052), and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger (par 0052), wherein per Claim 4, the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk (par 0052), and wherein a second position of the shuttle corresponds to the second rotational direction of the motor (par 0052) and cutting tool (par 0052).
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nagahama and Winkel and further in view of USPGPUB 20110005084, Thorson. 
Regarding Claims 5, the Abe tool as modified by Nagahama and Winkel discloses all of the limitations of Claim 4 as discussed above. 
Modified Abe lacks the shuttle movable to a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch.

In addition, Thorson discloses that in such a trigger actuated tool it is beneficial to have a direction switch which is positionable in one of three positions, one position corresponding to a forward direction of the tool, one to a reverse direction and a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch (par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Abe by including the shuttle and the switch thereof to be movable to a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch, in order to prevent accidental actuation of the motor as taught by Thorson (par 0044, Thorson). 

Claims 6-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nagahama and Winkel and further in view of USPGPUB 20070120527, Roehm.
Regarding Claims 6-7, the Abe assembly as modified by Nagahama and Winkel discloses all the limitations of Claim 4 as discussed above. 
Modified Abe lacks the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the 
Roehm discloses a battery operated screwdriver which, like the handheld tool of Nagahama and of the present application, includes a tool head that can be user-selectively driven in multiple directions.  Roehm also discloses that in such an assembly it is known to include a display window 59 on the housing thereof which includes an indicator portion (LED lights of par 0008) adjustably positioned within the display window (as the lights are either lit or unlit depending on the selected rotation of rotation), and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool (par 0008), wherein per Claim 7, the display window is defined by a plurality of slots (fig 5, arrow shaped slots 90 and 92), wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the direction selecting portion of the device which is equivalent to the shuttle of modified Nagahama (pars 0008 and 0047, since the green or red LED lights which comprise the indicator portion of Roehm are positioned below the corresponding slots 90 and 92 and are selectively illuminated, i.e. positioned below a corresponding slot portion based on the selected rotational direction, which rotational direction is selected via a switch 38), wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor and tool (LED under arrow shaped slot 90), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Abe’s cut off tool with the teachings of Roehm’s directional display to include a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool of Nagahama wherein the display window is defined by a plurality of slots, wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the shuttle (since the shuttle of Nagahama is analogous to the direction controlling switch of Roehm), wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor and cutting disk, and wherein another one of the sections is aligned with another one of the slots to indicate the second rotational direction of the motor and tool in order to indicate to a user which direction the tool is rotating in, as taught by Roehm (pars 0008 and 0047 of Roehm). 

Regarding Claim 22, Abe as modified by Nagahama and Winkel discloses all the limitations of Claim 22 which Claim 22 has in common with claim 1, and includes a trigger (35) for selectively activating the motor (See above), and for use in conjunction with the direction directing switch (As modified by Nagahama). 
Abe lacks a shuttle proximate the trigger for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to 
Winkel discloses a powered cutting tool in which a cutter (14) which is moved in either a forward or a reverse position via a trigger mechanism, and discloses that in such an assembly it is known to have a trigger for actuating a motor to either move the tool in the forward of reverse directions (par 0052), and discloses that in such an assembly it is known to include a shuttle (316) proximate the trigger (160) for actuating a switch (312) between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger (par. 0052), and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger (par 0052), wherein per Claim 4, the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk (par 0052), and wherein a second position of the shuttle corresponds to the second rotational direction of the motor (par 0052) and cutting tool (par 0052).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Abe by including a shuttle proximate the trigger for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational 
Modified Abe lacks the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk, wherein per Claim 7, the display window being defined by a plurality of slots, wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the shuttle, wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor and cutting disk, and wherein another one of the sections is aligned with another one of the slots to indicate the second rotational direction of the motor and cutting disk.
Roehm discloses a battery operated screwdriver which, like the handheld tool of Nagahama and of the present application, includes a tool head that can be user-selectively driven in multiple directions.  Roehm also discloses that in such an assembly it is known to include a display window 59 on the housing thereof which includes an indicator portion (LED 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Abe’s cut off tool with the teachings of Roehm’s directional display to include a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool of Nagahama wherein the display window is defined by a plurality of slots, wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the shuttle (since the . 

Response to Arguments
Applicant’s arguments, see remarks, filed 12/11/20, with respect to the rejection(s) of claim(s) 3-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20030188440 (which discloses a coping saw having a mechanism .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                                  
03/05/2021